                                                                                                                       E. BREEN ARNTZ, ESQ.
                                                                                                                   1   Nevada Bar No. 3853
                                                                                                                       The Law Office of Karen H. Ross
                                                                                                                   2   2275 Corporate Circle, Suite 160
                                                                                                                       Henderson, Nevada 89074
                                                                                                                   3   Phone: (702) 485-4152
                                                                                                                       Fax: (702) 485-4125
                                                                                                                   4   Attorney for Plaintiff

                                                                                                                   5
                                                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                                                   6
                                                                                                                                                          DISTRICT OF NEVADA
                                                                                                                   7
                                                                                                                       JOHN BUONONATO, an individual,
                                                                                                                   8                                                    Case No.: 2:19-cv-01221-RFB-NJK
                                                                                                                                            Plaintiff,
                                                                                                                   9   vs.
                                                                                                                                                                        STIPULATION
                                                                                                                  10
                                                                                                                       SAM’S WEST, INC d/b/a SAM’S CLUB
                                                                                                                       STORE NUMBER 6257, a foreign corporation;
                                                                                                                  11   DOES I through X, inclusive; and ROES I
                                                                      TEL: (702) 485-4152 | FAX: (702) 485-4125
THE LAW OFFICE OF KAREN H. ROSS




                                                                                                                       through I through X, inclusive,
                                  2275 CORPORATE CIRCLE | SUITE 160




                                                                                                                  12
                                     HENDERSON | NEVADA 89074




                                                                                                                                            Defendants.
                                                                                                                  13
                                                                                                                  14
                                                                                                                  15
                                                                                                                              IT IS HEREBY STIPULATED by and between Plaintiff JOHN BUONONATO and
                                                                                                                  16
                                                                                                                       Defendant SAM’S WEST, INC. d/b/a SAM’S CLUB STORE NUMBER 6257, by and through
                                                                                                                  17
                                                                                                                  18   their counsel, that counsel for the parties have conferred and due to unexpected medical

                                                                                                                  19   circumstances, the parties agree to a stay in the above matter for one hundred eighty (180)

                                                                                                                  20   days effective February 18, 2021. Counsel submitted a Stipulation to stay all deadlines for a
                                                                                                                  21
                                                                                                                       period of ninety (90) days on February 18, 2021, due to a technical issue it was never
                                                                                                                  22
                                                                                                                       received and additional time is necessary.
                                                                                                                  23
                                                                                                                       //
                                                                                                                  24
                                                                                                                  25   //

                                                                                                                  26   //

                                                                                                                  27   //
                                                                                                                  28

                                                                                                                                                                    1
                                                                                                                              IT IS FURTHER STIPULATED that counsel agrees to further confer at the conclusion of
                                                                                                                   1
                                                                                                                   2   the stay as to whether additional time is necessary.

                                                                                                                   3          IT IS FURTHER STIPULATED that all pending discovery deadlines will need to be

                                                                                                                   4   extended and a stipulated discovery schedule will be submitted upon the conclusion of the stay.
                                                                                                                   5
                                                                                                                        Dated this 17th
                                                                                                                                   ____ day of May, 2021                           17th day of May, 2021
                                                                                                                                                                        Dated this ____
                                                                                                                   6
                                                                                                                       THE LAW OFFICE OF KAREN H. ROSS                  PHILLIPS, SPALLAS & ANGSTADT, LLC
                                                                                                                   7
                                                                                                                       /s/ E. Breen Arntz
                                                                                                                     ___________________________________                  /s/ Daniel E. Joslyn
                                                                                                                                                                        _____________________________________
                                                                                                                   8 E. BREEN ARNTZ, ESQ.                               DANIEL E. JOSLYN, ESQ.
                                                                                                                     Nevada Bar No. 3853                                Nevada Bar No. 14725
                                                                                                                   9 2275 Corporate Circle, Suite 160                   504 South Ninth Street
                                                                                                                  10 Henderson, Nevada 89074                            Las Vegas, Nevada 89101
                                                                                                                     Attorney for Plaintiff                             Attorney for Defendant
                                                                                                                  11
                                                                      TEL: (702) 485-4152 | FAX: (702) 485-4125
THE LAW OFFICE OF KAREN H. ROSS
                                  2275 CORPORATE CIRCLE | SUITE 160




                                                                                                                  12                                                ORDER
                                     HENDERSON | NEVADA 89074




                                                                                                                  13
                                                                                                                              Upon stipulation of the parties, by and through their respective counsel of record:
                                                                                                                  14
                                                                                                                              IT IS HEREBY ORDERED, ADJUDGED AND DECREED due to extenuating
                                                                                                                  15
                                                                                                                       circumstances an immediate stay is hereby issued in the above matter for a period of one hundred
                                                                                                                  16
                                                                                                                       eighty (180) days effective February 18, 2021, nunc pro tunc.
                                                                                                                  17
                                                                                                                  18          IT IS FURTHER ORDERED that all pending discovery deadlines will need to be

                                                                                                                  19   extended and a stipulated discovery schedule will be submitted upon the conclusion of the stay.
                                                                                                                  20
                                                                                                                                          2nd day of ____________,
                                                                                                                              Dated this _____         June        2021.
                                                                                                                  21
                                                                                                                                                                              ____________________________
                                                                                                                  22                                                          RICHARD F. BOULWARE, II
                                                                                                                       Respectfully Submitted by:                             UNITED STATES DISTRICT JUDGE
                                                                                                                  23   THE LAW OFFICE OF KAREN H. ROSS
                                                                                                                  24
                                                                                                                         /s/ E. Breen Arntz
                                                                                                                       ___________________________________
                                                                                                                  25   E. BREEN ARNTZ, ESQ.
                                                                                                                       Nevada Bar No. 3853
                                                                                                                  26   2275 Corporate Circle, Suite 160
                                                                                                                       Henderson, Nevada 89074
                                                                                                                  27   Attorney for Plaintiff
                                                                                                                  28

                                                                                                                                                                        2
